Title: From Thomas Jefferson to Barnabas Bidwell, 11 July 1807
From: Jefferson, Thomas
To: Bidwell, Barnabas


                        
                            Dear Sir.
                            Washington July 11. 07.
                        
                        Yours of June 27. has been duly recieved, and altho’, wishing your happiness always, I cannot be altogether
                            unpleased with a transfer of your services to a department more pleasing to yourself, yet I cannot but lament your loss in
                            Congress. you know that talents cannot be more useful any where than there: and the times seem to portend that we may have
                            occasion there for all we possess. you have long ago learnt the atrocious acts committed by the British armed vessels in
                            the Chesapeake & it’s neighborhood. they cannot be easily accomodated, altho’ it is believed that they cannot be
                            justified by orders from their government. we have acted on these principles. 1. to give that government an opportunity to
                            disavow & make reparation. 2. to give ourselves time to get in the vessels, property & seamen now spread over the
                            ocean. 3. to do no act which might compromit Congress in their choice between war, non-intercourse or any other measure.
                            we shall probably call them some time in October, having regard to the return of the healthy season, and to the reciept of
                            an answer from Great Britain, before which they could only act in the dark. in the mean time we shall make all the
                            preparations which time will permit, so as to be ready for any alternative. the officers of the British ships, in a
                            conference with a gentleman sent to them by the Mayor of Norfolk have solemnly protested they mean no further proceeding
                            without further orders. but the question is whether they will obey the Proclamation? if they do not, acts of force will
                            probably ensue. still these may lead to nothing further if their government is just. I salute you with great affection
                        
                            Th: Jefferson
                     
                        
                    